LEAVY, District Judge,
concurring.
I concur in the result reached in the memorandum affirming the district court’s imposition of a sentence enhancement pursuant to U.S.S.G. § 2L1.2 (commission of an aggravated felony prior to reentry). However, I believe that our analysis should focus only upon whether the defendant was convicted of an “aggravated felony” prior to his deportation. This defendant was. Our court has previously rejected the argument that we should look to the definition of “aggravated felony” as it existed on the date of reentry. United States v. Gomez-Rodriguez, 96 F.3d 1262, 1265 (9th Cir.1996) (when conviction for assault with a deadly weapon was not defined as an “aggravated felony” at the time of conviction, this conviction does not constitute a necessary element of a crime under 8 U.S.C. § 1326(b)(2)). Any change in Arizona law after Parada-Molina’s felony conviction is of no consequence.